To vacate an order setting aside a judgment of discontinuance, in a case commenced in Montcalm County, by residents of that county, against the sheriff of Clare County, to recover the value of a stock of goods owned by merchants doing business in Clare County, which was seized by the sheriff under writs of attachment sued out by creditors, and upon which stock plaintiffs held a chattel mortgage.
Granted January 24, 1886.
Upon the trial, after plaintiffs had rested their case, counsel for the sheriff insisted that as the property was, at the time of the seizure, in Clare County; and the sheriff seized the property as sheriff of that county under process issued out of the Circuit Court of that county, the action in Montcalm' County was prohibited, under How. Stat., Sec. 7549.
The trial court held the point well taken, discharged the jury and entered judgment of discontinuance. Afterwards the court, upon motion, set aside the judgment so entered.